On Motion for Rehearing.
Appellant’s attorney files his affidavit accompanying his motion for rehearing, seeking to show diligence in having filed his statement of facts and bills of exceptions within the time allowed by law and the order of the court.
[2,3] This affidavit, in substance, shows that Judge Oxford held one week of the term of Judge Swayne’s court in Ft. Worth, at which time this case was tried. It further shows that Judge Oxford left Ft. Worth and went to his home immediately after the overruling of his motion for a new trial and his notice of appeal, etc.; that within ten days thereafter he prepared his three bills of exception, and within a very short time thereafter ordered and requested the official stenographer to make out a statement of facts. The affidavit does not state when the statement of facts was made out. The statement of facts with the record contains not quite 36 pages in typewriting. Of course, we know, and every one knows, that such a statement of facts could have been made out within a very few days.
The afiidavit further shows that appellant awaited the return of Judge Swayne, showing that he was sick, out of the state, and absent for several weeks thereafter. It seems from the affidavit that appellant’s attorneys depended on getting his bills of exceptions and statement of facts approved by Judge Swayne; that, even after waiting these several weeks for Judge Swayne’s return, he did not see him to get him to pass on these documents for some time after his return. Under the law Judge Swayne, not having tried the ease, could have approved neither the statement of facts nor bills of exception, under both the statute and the decisions. Richardson v. State, 71 Tex. Cr. R. 111, 158 S. W. 517, and many other cases.
The affidavit further shows that it was not until some time after Judge Swayne’s return, the time not definitely stated, that he even saw Judge Swayne and was told by him that, as he had not tried the case, he preferred that Judge Oxford act on these papers; that he attempted to find Judge Oxford or get the papers to him. The whole affidavit shows such a lack of diligence that, under no authority, can we consider the statement of facts or bills of exception. There are a great many decisions of this court holding that, under such circumstances as shown herein, this court cannot, and will not, consider either the statement of facts *310or bills of exception. We cite only a comparatively few of them. Turner v. State, 22 Tex. App. 42, 2 S. W. 619; Henderson v. State, 20 Tex. App. 304; Bryant v. State, 35 Tex. Cr. R. 395, 33 S. W. 978, 36 S. W. 79; Bell v. State, 31 Tex. Cr. R. 521, 21 S. W. 259; Riojas v. State, 36 Tex. Cr. R. 182, 36 S. W. 268; George v. State, 25 Tex. App. 229, 8 S. W. 25; Monk v. State, 38 Tex. Cr. R. 602, 44 S. W. 158; Dennis v. State, 41 Tex. Cr. R. 160, 53 S. W. 111; Adams v. State, 60 S. W. 255; Shaffer v. State, 65 S. W. 1072; Ashman v. State, 74 S. W. 317; Murphy v. State, 45 S. W. 719; Bracy v. State, 49 S. W. 598; Farris v. State, 26 Tex. App. 107, 9 S. W. 487; Aistrop v. State, 31 Tex. Cr. R. 467, 20 S. W. 989; Jones v. State, 163 S. W. 75; Gowan v. State, 73 Tex. Cr. R. 227, 164 S. W. 6; Laws v. State, 73 Tex. Cr. R. 287, 164 S. W. 1015.
However, we will state that we have examined each of appellant’s three bills of exceptions and have read carefully the statement of facts. The evidence clearly establishes appellant’s guilt if we could consider the statement of facts. Neither of his bills of exceptions would present any error authorizing a reversal if we could consider them, so that in no event could this court have done otherwise than affirm this case. The motion is overruled.
DAVIDSON, J., not present at consultation.